DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted August 29, 2019, and claims priority to Japanese Patent JP2017-049176.  Claims 1 – 8 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 – 8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1 – 8 are drawn to a system, method, and non-transitory computer-readable storage medium, which is/are statutory categories of invention (Step 1: YES). 



Step 2A Prong One
Independent claims 1, 6, 7, and 8 recite acquire medication information including types and amounts of 10medicine prescribed for the patient; acquire blood pressure measurement information of the patient obtained by the blood pressure monitor; acquire drug- taking information indicating a drug-taking status of the patient; generate, for the 20patient, drug-taking adherence information indicating a status of drug compliance based on the acquired drug-taking information, and generate medication treatment result information to display the types and amounts of medicine included in the acquired medication information, transition 25of blood pressure value based on the acquired blood pressure measurement information, and the generated drug- taking adherence information in a time line in association130 60 00 US with one another, based on information indicating medication date and time, measurement date and time, and drug-taking date and time respectively included in the medication information, the blood pressure measurement 5information, and the drug-taking information; and transmit the generated medication treatment result information.
Dependent claim 4 recites acquire activity amount information indicating an amount of activity of the patient, wherein to generate information indicating transition of the activity amount based on the acquired activity amount information, and 5generate the medication treatment result information to display the generated information indicating the transition of the activity amount in a time line in association with the types and amounts of the medicine and the transition of the blood pressure value.
The recited limitations, as drafted, under their broadest reasonable interpretation, cover certain methods of organizing human activity by managing interactions between a Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “A medication support apparatus capable of communicating via a network between a first terminal used by a prescriber of medicine and a second terminal connected 5to a blood pressure monitor or containing the blood pressure monitor and used by a patient, the apparatus comprising: a first acquisition unit; a second acquisition unit; a third acquisition unit; a generation unit; a transmission unit; a fourth acquisition unit; and “A non-transitory computer readable medium storing 25a computer program which is executed by a computer to provide the steps of, the computer being included in an information processing apparatus capable of communicating130 60 00 US via a network between a first terminal used by a prescriber of medicine and a second terminal connected to a blood pressure monitor or containing the blood pressure monitor and used by a patient” steps, are additional elements that are recited at a high level of generality (e.g., the “A non-transitory computer readable medium storing 25a computer program which is executed by a computer to provide the steps of, the computer being included in an information 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed (e.g., the “A non-transitory computer readable medium storing 25a computer program which is executed by a computer to provide the steps of, the computer being included in an information processing apparatus capable of communicating130 60 00 US via a network between a first terminal used by a prescriber of medicine and a second terminal connected to a blood pressure monitor or containing the blood pressure monitor and used by a patient” language is incidental to what instructions are executed). Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that 
[0032] Each of the doctor terminals DTl to DTm includes, for example, a stationary personal computer, a portable notebook personal computer, and a tablet or wearable portable information terminal. Each of the doctor terminals DTl to DTm includes at least a browser that can be used to access the medication support server SV.
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2 – 5 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 6 is/are rejected under 35 U.S.C. 102(a) as being anticipated by Kehr et al., herein after Kehr (U.S. Publication Number 2003/0036683 A1).

Claim 206: Kehr teaches a medication support apparatus capable of communicating via a network (Figure 1) between a first terminal used by a prescriber of medicine (paragraph 53 discloses at least one medical monitoring device, remote device, central monitoring device, and sensor which permits a bidirectional communication among the system components) and a second terminal connected to a blood pressure monitor or containing the blood pressure monitor and used by a patient (Figure 1 discloses a remote device and a medical monitoring device (blood pressure monitor) used by the patient), the medication 25support apparatus comprising: 
a first acquisition unit configured to acquire medication information including types and amounts of 130 60 00 US medicine prescribed for the patient from the first terminal via the network (paragraph 173 discloses caregivers can access a patient electronic medical record – as is well known and understood, a patient electronic medical record includes the medication and doses prescribed to a patient; paragraph 437 discloses a database 
a third acquisition unit configured to acquire drug- taking information indicating a drug-taking status of the 5patient from the second terminal via the network (paragraph 55 discloses the ability of the medical monitoring device to track a patient’s adherence to prescribed medication schedules; paragraph 59 discloses treatment information including a patient’s adherence to a treatment regimen); 
a generation unit configured to, for the patient, generate drug-taking adherence information indicating a status of drug compliance based on the acquired drug-taking information (paragraph 362 discloses outpatients may be managed by one or more medical treatment plans or protocols that involve medication compliance assessment; paragraph 421 discloses the medical monitors capture data on medication compliance and physiologic status (blood pressure); paragraph 423 discloses entering into a medical database real-time data captured from patient’s including medication compliance for one or more medications taken by the patient), and 
generate medication treatment result 10information to display the generated drug-taking adherence information and the types and amounts of medicine included in the acquired medication information in a time line in association with each other based on medication date and time and drug-taking date and time respectively included in 15the medication information and the drug-taking information (Figure 19 discloses medication type and amount (for example, 4 Bayer aspirin taken on a specific date and specific time) paragraph 85 discloses the monitoring device could periodically poll the insulin administration monitor to receive data indicating the date, time and dosing amount of 
a transmission unit configured to transmit the generated medication treatment result information to the first terminal via the network (paragraph 66 discloses the treatment data collected by the monitors and sensors are transmitted to medical monitoring device where it is analyzed or stored for immediate or delayed transmission to other system components, such as remote devices or central monitoring device).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 – 2, 5, and 7 – 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kehr et al., herein after Kehr (U.S. Publication Number 2003/0036683 A1) in view of Engel (U.S. Patent Number 6,099,476).

Claim 1: Kehr teaches a medication support apparatus capable of communicating via a network (Figure 1) between a first terminal used by a prescriber of medicine (paragraph 53 discloses at least one medical monitoring device, remote device, central monitoring device, and sensor which permits a bidirectional communication among the system components) and a second terminal connected 5to a blood pressure monitor or containing the blood pressure monitor and used by a patient (Figure 1 discloses a remote device and a medical monitoring device (blood pressure monitor) used by the patient), the apparatus comprising: 
a first acquisition unit configured to acquire medication information including types and amounts of 10medicine prescribed for the patient from the first terminal via the network (paragraph 173 discloses caregivers can access a patient electronic medical record – as is well known and understood, a patient electronic medical record includes the medication and doses prescribed to a patient; paragraph 437 discloses a database be the central repository for prescription orders by physicians and patient electronic medical records); 
a second acquisition unit configured to acquire blood pressure measurement information of the patient obtained by the blood pressure monitor from the second terminal via the 15network (paragraph 63 discloses a sensor to monitor blood pressure; paragraph 151 discloses patient medical treatment events which are vital signs and other biological measures made using separate physiological monitoring devices whose use is prompted by the communicating monitoring device; paragraph 167 discloses daily measurement of blood pressure which is entered into a database);  

a generation unit configured to generate, for the 20patient, drug-taking adherence information indicating a status of drug compliance based on the acquired drug-taking information (paragraph 362 discloses outpatients may be managed by one or more medical treatment plans or protocols that involve medication compliance assessment; paragraph 421 discloses the medical monitors capture data on medication compliance and physiologic status (blood pressure); paragraph 423 discloses entering into a medical database real-time data captured from patient’s including medication compliance for one or more medications taken by the patient), and 
generate medication treatment result information to display the types and amounts of medicine included in the acquired medication information (Figure 19 discloses medication type and amount (for example, 4 Bayer aspirin taken on a specific date and specific time), 
the generated drug- taking adherence information in a time line in association130 60 00 US with one another, based on information indicating medication date and time, measurement date and time (paragraph 85 discloses the monitoring device could periodically poll the insulin administration monitor to receive data indicating the date, time and dosing amount of the patient’s insulin medication which indicates a medication time, date, and amount of medication; paragraph 313 discloses capturing real-time data 
drug-taking date and time respectively included in the medication information, the blood pressure measurement 5information (paragraph 63 discloses a sensor to monitor blood pressure), and the drug-taking information (Figure 19 discloses medication type and amount (for example, 4 Bayer aspirin taken on a specific date and specific time); paragraph 11 discloses protocols which require the patient to carry out a detailed series of events, in a sequential fashion through the day, related to taking medications (which is interpreted as taking them at a certain time, certain dose)); and 
a transmission unit configured to transmit the generated medication treatment result information to the first terminal via the network (paragraph 66 discloses the treatment data collected by the monitors and sensors are transmitted to medical monitoring device where it is analyzed or stored for immediate or delayed transmission to other system components, such as remote devices or central monitoring device).  
Kehr fails to explicitly teach the following limitations met by Engel as cited:
transition 25of blood pressure value based on the acquired blood pressure measurement information (column 6, lines 11 – 20 discloses collecting and storing systolic and diastolic blood pressure readings for each patient which may be utilized for historical trending and future reference such that the data may be automatically recalled and displayed for facilitating a rapid diagnosis rather than referring to notes scattered throughout the patient’s medical chart;  column 13, lines 3 – 11 discloses the stored blood pressure values may be recalled at a later time or date for comparison with 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Kehr to further include an electronic blood pressure measurement system for accurately measuring an individual’s blood-pressure comprising an pressure cuff arrangement an electronics package coupled to the cuff for measuring the blood pressure of a patient as disclosed by Engel.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Kehr in this way to mimic the characteristic response and damping of the mercury in a mercury-gravity pressure manometer so that blood pressure can be accurately measured using an automated device (Engel:  column 5, lines 28 – 45).

Claim 2: Kehr and Engel teach the apparatus according to claim 1. Kehr discloses an apparatus wherein the 10generation unit is configured to detect a change exceeding a preset amount of the blood pressure value from the transition of the blood pressure value based on the blood pressure measurement information (paragraph 62 discloses one or more monitors, which may include devices that monitor a patient’s medical treatment, medication usage, health status, and quality of life including monitoring one or a combination of temperature, blood pressure, blood glucose level, EEG, EKG, pH, and p02;  paragraph 76 discloses the medical monitoring device may detect an increase in the patient’s blood pressure of at least 30 mm mercury, the system would operate to notify the case manager indicating the change in blood 
generate the medication treatment result information to display 15information indicating details of the change to be added to at a corresponding position in a time line of a graph indicating the transition of the blood pressure value (paragraph 58 discloses a medical monitoring device which collects and reports treatment information pertaining to a treatment regimen for one or more patients; paragraph 59 discloses the treatment information includes response data, physiologic data, adherence to a treatment regimen, medication compliance and reports the treatment information to the remote device for analysis which promotes real-time or near term monitoring of the progress of the treatment regimen which allows for automatically modifying the patient treatment regimen based on results of analysis which is interpreted by the Examiner to include modifying the medication treatment based on the analysis of the results of the monitoring).  
The motivation to combine the teachings of Kehr and Engel is discussed in the rejection of claim 1, and incorporated herein.

Claim 105: Kehr and Engel teach the apparatus according to claim 1. Kehr discloses an apparatus further comprising 
a transmission unit configured to, when receiving a medication support request for the patient from the first terminal, refer to at least the medication treatment result information corresponding to the patient 15to generate medication guide information 
transmit the generated medication guide information to the first terminal as the request source via the network (paragraph 74 discloses remote devices that provide real-time or near term treatment information to one or more users, including healthcare providers, family members, and caregiver, where the monitoring device notifies and transmits the data to the team member).  

Claim 207: Kehr teaches a medication support method executed by an information processing apparatus capable of communicating via a network (Figure 1) between a first terminal used by a prescriber of medicine (paragraph 53 discloses at least one medical monitoring device, remote device, central monitoring device, and sensor which permits a bidirectional communication among the system components) and a second terminal connected to a blood pressure monitor or containing the blood pressure monitor 25and used by a patient (Figure 1 discloses a remote device and a medical monitoring device (blood pressure monitor) used by the patient), the method comprising:

acquiring blood pressure measurement information of the patient obtained by the blood pressure monitor from the second terminal via the network (paragraph 173 discloses caregivers can access a patient electronic medical record – as is well known and understood, a patient electronic medical record includes the medication and doses prescribed to a patient; paragraph 437 discloses a database be the central repository for prescription orders by physicians and patient electronic medical records);  
5acquiring drug-taking information indicating a drug- taking status of the patient from the second terminal via the network (paragraph 55 discloses the ability of the medical monitoring device to track a patient’s adherence to prescribed medication schedules; paragraph 59 discloses treatment information including a patient’s adherence to a treatment regimen); 
generating, for the patient, drug-taking adherence information indicating a status of drug compliance based on 10the acquired drug-taking information (paragraph 362 discloses outpatients may be managed by one or more medical treatment plans or protocols that involve medication compliance assessment; paragraph 421 discloses the medical monitors capture data on medication compliance and physiologic status (blood pressure); paragraph 423 discloses entering into a medical database real-time data captured from patient’s including medication compliance for one or more medications taken by the patient), and 
generating medication treatment result information to display the types and amounts of medicine included in the acquired medication information (Figure 19 
transmitting the generated medication treatment result information to the first terminal via the network (paragraph 66 discloses the treatment data collected by the monitors and sensors are transmitted to medical monitoring device where it is analyzed or stored for immediate or delayed transmission to other system components, such as remote devices or central monitoring device).  
Kehr fails to explicitly teach the following limitations met by Engel as cited:

The motivation to combine the teachings of Kehr and Engel is discussed in the rejection of claim 1, and incorporated herein.

Claim 8: Kehr teaches a non-transitory computer readable medium storing 25a computer program which is executed by a computer (paragraph 407) to provide the steps of, the computer being included in an information processing apparatus capable of communicating130 60 00 US via a network (Figure 1) between a first terminal used by a prescriber of medicine (paragraph 53 discloses at least one medical monitoring device, remote device, central monitoring device, and sensor which permits a bidirectional communication among the system components) and a second terminal connected to a blood pressure monitor or containing the blood pressure monitor and used by a patient (Figure 1 discloses a remote device and a medical monitoring device (blood pressure monitor) used by the patient):  

acquiring blood pressure measurement information of the patient obtained by the blood pressure monitor from the 10second terminal via the network (paragraph 63 discloses a sensor to monitor blood pressure; paragraph 151 discloses patient medical treatment events which are vital signs and other biological measures made using separate physiological monitoring devices whose use is prompted by the communicating monitoring device; paragraph 167 discloses daily measurement of blood pressure which is entered into a database); 
acquiring drug-taking information indicating a drug- taking status of the patient from the second terminal via the network (paragraph 55 discloses the ability of the medical monitoring device to track a patient’s adherence to prescribed medication schedules; paragraph 59 discloses treatment information including a patient’s adherence to a treatment regimen); 
generating, for the patient, drug-taking adherence 15information indicating a status of drug compliance based on the acquired drug-taking information (paragraph 362 discloses outpatients may be managed by one or more medical treatment plans or protocols that involve medication compliance assessment; paragraph 421 discloses the medical monitors capture data on medication compliance and physiologic status (blood 
generating medication treatment result information to display the types and amounts of medicine included in the acquired medication information (Figure 19 discloses medication type and amount (for example, 4 Bayer aspirin taken on a specific date and specific time), and the generated drug-taking adherence information in a time line in association with one another, based on information indicating medication date and time, measurement date and time (paragraph 85 discloses the monitoring device could periodically poll the insulin administration monitor to receive data indicating the date, time and dosing amount of the patient’s insulin medication which indicates a medication time, date, and amount of medication; paragraph 313 discloses capturing real-time data from patients and medication compliance for one or more medications taken by the patient), and drug-taking 25date and time respectively included in the medication information, the blood pressure measurement information (paragraph 63 discloses a sensor to monitor blood pressure), and the drug-taking information (Figure 19 discloses medication type and amount (for example, 4 Bayer aspirin taken on a specific date and specific time); paragraph 11 discloses protocols which require the patient to carry out a detailed series of events, in a sequential fashion through the day, related to taking medications (which is interpreted as taking them at a certain time, certain dose)); and  130 60 00 US 
transmitting the generated medication treatment result information to the first terminal via the network (paragraph 66 discloses the treatment data collected by the 
Kehr fails to explicitly teach the following limitations met by Engel as cited:
transition of blood 20pressure value based on the acquired blood pressure measurement information (column 6, lines 11 – 20 discloses collecting and storing systolic and diastolic blood pressure readings for each patient which may be utilized for historical trending and future reference such that the data may be automatically recalled and displayed for facilitating a rapid diagnosis rather than referring to notes scattered throughout the patient’s medical chart;  column 13, lines 3 – 11 discloses the stored blood pressure values may be recalled at a later time or date for comparison with present or current blood pressure readings, and a trend of previous blood pressure readings over time can be displayed).
The motivation to combine the teachings of Kehr and Engel is discussed in the rejection of claim 1, and incorporated herein.

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kehr et al., herein after Kehr (U.S. Publication Number 2003/0036683 A1) in view of Engel (U.S. Patent Number 6,099,476) further in view of Rack-Gomer et al., herein after Gomer (U.S. Publication Number 2015/0289821 A1) and Nagaoka et al, herein after Nagaoka (U.S. Publication Number 2013/0132110 A1).

Claim 3: Kehr and Engel teach the apparatus according to claim 1. 
Kehr and Engel fail to explicitly teach the following limitations met by Gomer as cited:
wherein the generation unit is configured to generate the medication 20treatment result information to display the types of the medicine included in the medication information as blocks different in color or gray scale (Figures 18A and 18B disclose a rising and decreasing glucose level using colors to indicate the urgency; paragraph 33 discloses a rendered element such as a color, where the color is different depending on the urgency index; paragraph 39 discloses the indication of the urgency index may be provided by changing color depending on the degree of urgency; paragraph 295 discloses a graph of glucose values to allow a user to see recent historical values as well as current values). 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Kehr and Engel to further include continuous analyte monitoring associated with a physiological condition where a glucose concentration may be measured that bears a functional relationship such as diabetes as disclosed by Gomer.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Kehr and Engel in this way because users may be alerted to glycemic urgency states safely and discreetly, in interesting and customizable ways, and in ways that utilize the user interface of devices that users already carry with them, such as a mobile device (Gomer:  paragraph 75).
Kehr, Engel, and Gomer fail to explicitly teach the following limitations met by Nagaoka as cited:

It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Kehr, Engel, and Gomer to further include an output apparatus in which graphical representation representing a patient condition is displayed, including medication as disclosed by Nagaoka.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Kehr, Engel, and Gomer in this way because the caregiver can accurately determine the content and degree of the symptoms of the patient, as well as any changes in the patient condition, based on a graphical display (Nagaoka:  paragraph 38).

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kehr et al., herein after Kehr (U.S. Publication Number 2003/0036683 A1) in view of Engel (U.S. Patent Number 6,099,476) further in view of Rack-Gomer et al., herein after Gomer (U.S. Publication Number 2015/0289821 A1).

Claim 4: Kehr and Engel teach the apparatus according to claim 1. Kehr discloses an apparatus to 5generate the medication treatment result information to display the generated information indicating the transition of the activity amount in a time line in association with the types and amounts of the medicine and the transition of the blood pressure value (paragraph 58 discloses a medical monitoring device which 
Kehr and Engel fail to explicitly teach the following limitations met by Gomer as cited:
further 25comprising 
a fourth acquisition unit configured to acquire activity amount information indicating an amount of activity of the patient from the second terminal via the130 60 00 US network (paragraph 15 discloses an activity amount information acquisition unit that acquires activity amount, paragraph 175 discloses data about the amount of activity, the type of activity level, and duration of the activity level to provide a better understanding of glucose value trends),
wherein the generation unit is configured to generate information indicating transition of the activity amount based on the acquired activity amount information (paragraph 176 discloses if a determined activity level indicates that the user has 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Kehr and Engel to further include continuous analyte monitoring associated with a physiological condition where a glucose concentration may be measured that bears a functional relationship such as diabetes as disclosed by Gomer.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Kehr and Engel in this way because users may be alerted to glycemic urgency states safely and discreetly, in interesting and customizable ways, and in ways that utilize the user interface of devices that users already carry with them, such as a mobile device (Gomer:  paragraph 75).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325. The examiner can normally be reached Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626